DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/962,914 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because during patent Examination, pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer program (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner suggests amending the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Pub. No. US 2011/0064159 A1; hereinafter Ko) in view of Skillermark et al. (Pub. No. US 2015/0358062 A1).
Regarding claim 10, Ko disclose a computer program  comprising instructions, which when executed by a processor, (See ¶0155, A software code may be stored in a memory unit and then may be driven by a processor) cause the processor to perform actions according to method performed by a first radio node for selecting a transmission rank, (See ¶0064, If rank is 1, one codeword CW1 is mapped with one layer, and data generated by one layer in accordance with a precoding scheme can be encoded to be transmitted through four transmitting antennas; See ¶0072, UE-specific reference signal may be used as single layer beamforming (beamforming of rank 1 transmission)) wherein the radio node is capable of using at least a first antenna beam (See ¶0064, If rank is 1, one codeword CW1 is mapped with one layer, and data generated by one layer in accordance with a precoding scheme can be encoded to be transmitted through four transmitting antennas; See ¶0072, UE-specific reference signal may be used as single layer beamforming (beamforming of rank 1 transmission) and a second antenna beam for communication with a second radio node in a wireless communication network, (See ¶0064, If rank is 2, two codewords CW1 and CW2 are mapped with two layers and mapped with four transmitting antennas by a precoder; See ¶0073, since only antenna port 5 is defined as an antenna port to which the UE-specific reference signal is transmitted, data transmission using cell-specific reference signals (antenna ports 0 to 3) is required if rank is more than 2; See ¶0074, Dual layer beamforming means a MIMO transmission scheme that supports transmission of maximum rank 2 based on the UE-specific reference signal) the method comprising: communicating with the second radio node by using the first antenna beam and a first transmission rank, (2011/0064159; See ¶0064, If rank is 1, one codeword CW1 is mapped with one layer, and data generated by one layer in accordance with a precoding scheme can be encoded to be transmitted through four transmitting antennas; See ¶0072, UE-specific reference signal may be used as single layer beamforming (beamforming of rank 1 transmission)) wherein the radio node is capable of using at least a first antenna beam (See ¶0064, If rank is 1, one codeword CW1 is mapped with one layer, and data generated by one layer in accordance with a precoding scheme can be encoded to be transmitted through four transmitting antennas; See ¶0072, UE-specific reference signal may be used as single layer beamforming (beamforming of rank 1 transmission)
However, Ko fails to disclose obtaining second radio parameters for the second antenna beam, selecting a second transmission rank based on the obtained second radio parameters, which second 
Skiller discloses obtaining second radio parameters for the second antenna beam, (20150358062-See 0008, improving the SINR by means of beamforming is well-suited for cell-edge UEs; Before data in the form of modulated symbols is transmitted it is distributed onto the transmit antenna array in a process called precoding; See 0049, selection of a precoder for the second transmission rank is based on statistics.) selecting a second transmission rank based on the obtained second radio parameters, (See 0049, transmitting node 111 may collect statistics about the typical precoder transitions that occur when a new transmission rank is selected.) which second transmission rank is to be used for communication with the second radio node in the second beam, (See 0008, improving the SINR by means of beamforming is well-suited for cell-edge UEs; Before data in the form of modulated symbols is transmitted it is distributed onto the transmit antenna array in a process called precoding; See 0067, When a performance of the second transmission rank outperforms a performance of the first transmission rank, the transmitting node 111 configures at least one of the one or more first transmission resources to operate according to the second transmission rank; See 0107, The transmitting node 111 and the receiving node 120 are adapted to transmit on multiple antennas according to the transmission rank) where selecting of the second transmission (See 0049, transmitting node 111 may collect statistics about the typical pre-coder transitions that occur when a new transmission rank is selected.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify utilizing two ranks to transmit the ue-specific signals in downlink to include one of the ranks is determined by a measurement report. The motivation to combine is to the adaptation of the transmission rank to the changes in channel and interference situation is improved (See ¶0014).

Skiller discloses the carrier is one of an electronic signal, an optical signal, an electromagnetic signal, a magnetic signal, an electric signal, a radio signal, a microwave signal, or a computer-readable storage medium. (See ¶0131, also be provided as a computer program product, for instance in the form of a data carrier carrying computer program code for performing the embodiments herein when being loaded into the in the transmitting node 111)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify utilizing two ranks to transmit the ue-specific signals in downlink to include one of the ranks is determined by a measurement report. The motivation to combine is to the adaptation of the transmission rank to the changes in channel and interference situation is improved (See ¶0014).
Allowable Subject Matter
Claims 1-9 and 12-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (Pub. No. US 2009/0086648 A1)- wireless transmission using information that is fed back from the mobile station to a base station. MIMO refers to the use of multiple antennas at the transmit side and/or the receive side. Rank adaptation refers to selecting from among plural ranks, such as rank 1 and rank 2, for wireless communications between the mobile station and the base station. "Rank 1" refers to use of just a single layer for the wireless channel that communicates data between the base station and mobile station. With such single-layer communications, the same signal is emitted 
Burstrom et al. (Pub. No. US 2011/0244905 A1)- the radio base station measures the quality of the uplink data channel. That is, when the mobile station of interest is transmitting to the radio base station over the uplink data channel, the radio base stations measures a channel quality parameter. The channel quality parameter may be measured on a demodulation reference signal or a sounding reference signal, as described above. This parameter may be any one of: the signal strength; the delay spread; the path loss; the Doppler spread; the frequency error; the noise strength; the interference strength; the channel precoding matrix; the channel rank; and the signal to interference and noise ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Tejis Daya/               Primary Examiner, Art Unit 2472